Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a method for creating a three-dimensional digital subtraction angiography image in the manner as required by independent claims 1 and 7. The prior art of record also fails to teach an X-ray  device with an acquisition system as defined by independent claim 16.  With respect to claims 1 and 7, a method involving subtracting a first three-dimensional filling image from a second three-dimensional image to create the three-dimensional subtraction angiography image is not taught in the prior art, particular as it requires acquiring the first and second three-dimensional images during at least partial contrast agent filling the vascular system and that the contrast agents used differ exhibit absorption in the specific manner as defined by independent claims 1 and 7. Regarding independent claim 16, it is patentable over the prior art of record because it requires a processor with software that is specifically made to create three-dimensional digital subtraction angiography image in the manner similar to claims 1 and 7. Dependent claims 2-6 and 8-15 are allowable for depending on independent claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baumgart et al. (US 2016/0089095 A1) teaches a system and a method for creating angiographic x-ray images while contrast agent is present within a patient volume. However, it does not teach subtracting a first three-dimensional filling image from a second three-dimensional image in the particular manner as required by the claimed invention. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884